*420The court decided that as a matter of law the plaintiff was entitled to recover, and judgment was rendered for Strathearn Bros., assignees, with an opinion per curiam, as follows:
For the reasons stated in the opinion in Gerlach Live Stock Company v. United States, No. 46009, 111 C. Cls. 1, and for the reasons set forth in the opinion of the Supreme Court in United States v. Gerlach Live Stock Company, and other, cases, Nos. 4, 5, 6, 7, 8 and 9, October term, 1949, delivered June 5, 1950, judgment is hereby rendered against the defendant in favor of plaintiff, for and on behalf of Strathearn Brothers, assignees, in the sum of $12,240.00, plus an amount for delay in payment computed at 4 per cent per annum from October 20,1941, until paid.